919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ahmed A. ABDUR-RAHMAN, Cleophus K. Abdur-Ra'Oof and RasoolAbdulrahim, Plaintiffs-Appellants,v.H.G. WELLS, Warden, Muskegon Correctional Facility, WilliamWeideman, Director, Muskegon CorrectionalFacility, and Gordon Bush, Unit Manager,Muskegon CorrectionalFacility,Defendants-Appellees.
No. 89-2104.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM:


1
Ahmed Abdur-Rahman, Cleophus Abdur-Ra'oof and Rasool AbdulRahim (collectively "plaintiffs") appeal from the district court's August 23, 1989 opinion dismissing their civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  In its thorough and well-reasoned opinion, the district court found that plaintiffs failed to prove that any of their constitutional rights had been violated.


2
Having carefully considered the record and briefs, we find no error warranting reversal.  We, therefore, AFFIRM, the judgment of Chief Judge Douglas W. Hillman of the United States District Court for the Western District of Michigan for the reasons set forth in his opinion.